United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1902
                        ___________________________

                        Pedro Fernando Chavez-Ramirez

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: September 29, 2021
                            Filed: October 4, 2021
                                 [Unpublished]
                                ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Pedro Fernando Chavez-Ramirez petitions for review of
an order of the Board of Immigration Appeals, which dismissed his appeal from the
decision of an immigration judge denying him asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Having jurisdiction under
8 U.S.C. § 1252, this court denies the petition.
       This court concludes that substantial evidence supports the agency’s
determination that the harm Chavez-Ramirez experienced in Guatemala was
motivated by general crime and monetary gain, rather than by a protected ground.
See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of
review); Menjivar v. Gonzales, 416 F.3d 918, 920 (8th Cir. 2005), as corrected (Sept.
21, 2005) (asylum eligibility requirements); Fuentes v. Barr, 969 F.3d 865, 871-72
(8th Cir. 2020) (petitioner targeted by gang for money did not demonstrate nexus
between alleged persecution and particular social group; record must compel
conclusion that relationship to group, independent of other factors, was a central
reason for persecution). That determination is dispositive of Chavez-Ramirez’s
claim for asylum. See Tino v. Garland, No. 20-3508, 2021 WL 4256185, at *1 (8th
Cir. Sept. 20, 2021).

      Substantial evidence supports the agency’s denial of withholding of removal
and CAT relief. See Martin Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir. 2019)
(noncitizen who cannot establish eligibility for asylum necessarily cannot meet more
rigorous standard of proof for withholding of removal; under the CAT, noncitizen
must show severe pain or suffering inflicted by or at the instigation of or with the
consent or acquiescence of a public official or other person acting in an official
capacity).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-